DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-15, 21-24 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, 21-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (20090321708) in view of Song et al. (20150243709) further in view of He et al. (20190296236) further in view of Lee et al. (20100365799)
Regarding Claim 1, in Figs. 3-5, Rho et al. discloses a method of making phase change memory with protective structure comprising
forming a phase change element 20 over a bottom electrode 130 and a top electrode 140 over the phase change element 20; forming a protection layer 155 (paragraph 0031) around the phase change element; and after forming the protection 
Rho fails to disclose the required nitrogen free and contact limitations as amended on 12/28/2020. However, Song discloses semiconductor structures where in Figs. 2B and 2C and in paragraphs 0043 and 0044, the required nitrogen free (i.e. alucone/aluminum oxide) and contact (element 225 contacting the chalcogenide layer 270) is disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required nitrogen free and contact amended limitations in Rho as disclosed by Song in order to protect the phase changing portion during plasma/etching processing steps. 
Rho and Song combination fails to disclose the required limitation where (protection layer) including a carbon-hydrogen compound. However, He et al. discloses a phase change semiconductor device where in Fig. 5E, paragraphs 0060, 0061, 0116, 0119, 0120, 0122, 0123 and 0130, the required protection layer of carbon-hydrogen compound (element 220) is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required hydrogen carbon compound (protection layer) in Rho and Song combination as taught by He et al. in order to protect the sidewalls of the phase change semiconductor device. 
With respect to the newly added limitation, Rho, Song and He combination fails to disclose the “binary compound of carbon and hydrogen”. However, Lee et al. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the binary compound of carbon and hydrogen in Rho, Song and He combination as taught by Lee in order to protect the sidewall spacer and in order to be able to have uniform coating to the sidewall spacer.
Regarding Claim 2, in Rho, forming the phase change element 20 comprises: forming a phase change material layer 20 over the bottom electrode; and patterning the phase change material layer into the phase change element, wherein forming the protection layer is in-situ performed with patterning the phase change material layer.  
Regarding Claim 3, in Rho, in Fig. 4, the protection layer is formed using a plasma deposition process.  
Regarding Claim 4, in Rho, in paragraphs 0031, 0034 and 0036, the phase change element 20 does not have a chemical reaction with plasmas used in the plasma deposition process.  
Regarding Claim 5, in Rho, in paragraph 0036, forming the protection layer comprises: exposing the phase change element to plasmas generated from methane and argon.  
Regarding Claim 6, in Rho, in paragraph 0036, the nitrogen-containing sidewall spacer layer 160 comprises: exposing the protection layer to an ammonium plasma, wherein the protection layer does not have a chemical reaction with the ammonium plasma.  
Regarding Claim 7, in Rho, in paragraph 0036, the nitrogen-containing sidewall spacer layer is formed by a deposition process without using an oxygen-containing gas.  
Regarding Claim 8, in Rho, in paragraph 0036, the protection layer is formed by a deposition process without using an oxygen-containing gas.  
Regarding Claim 9, in Rho, in Fig. 6 and paragraph 0040, removing a first portion of the protection layer from above the top electrode, wherein an outer sidewall of the phase change element is covered by a second portion the protection layer after removing the first portion of the protection layer from above the top electrode.  
Regarding Claim 10, in Rho, in paragraph 0028, after removing the first portion of the protection layer from above the top electrode, forming a conductive via over the top electrode.  
Regarding Claim 11, in Rho, in Figs. 1-5 and paragraphs 0030, 0034, and 0036 Rho et al. discloses a method, comprising: forming a phase change element 20 over a bottom electrode 130 and a top electrode 140 over the phase change element; performing a deposition process in a processing chamber to deposit a protection coating layer 155/160/165 on an outer sidewall of the phase change element, wherein the processing chamber is free from an ammonium plasma during performing the deposition process; and after performing the deposition process, forming a first sidewall spacer 160/165 layer over the protection coating layer 155.  
Rho fails to disclose the required nitrogen free and contact limitations as amended on 12/28/2020. However, Song discloses semiconductor structures where in Figs. 2B and 2C and in paragraphs 0043 and 0044, the required nitrogen free (i.e. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required nitrogen free and contact amended limitations in Rho as disclosed by Song in order to protect the phase changing portion during plasma/etching processing steps. 
Rho and Song combination fails to disclose the required limitation where (protection layer) including a carbon-hydrogen compound. However, He et al. discloses a phase change semiconductor device where in Fig. 5E, paragraphs 0060, 0061, 0116, 0119, 0120, 0122, 0123 and 0130, the required protection layer of carbon-hydrogen compound (element 220) is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required hydrogen carbon compound (protection layer) in Rho and Song combination as taught by He et al. in order to protect the sidewalls of the phase change semiconductor device. 
With respect to the newly added limitation of 
material layer  over a bottom electrode and a top electrode over the phase change material layer etching the phase change material layer to form a phase change element in a plasma chamber; performing a deposition process in the plasma chamber of etching the phase change material layer to deposit a protection coating layer, including a binary carbon-hydrogen compound, in contact with an outer sidewall,
Rho, Song and He combination fails to disclose them. However, However, Lee et al. discloses a phase change memory device where in Figs. 2A, 2B, 3N paragraph 0035, element 170, the required binary compound of carbon and hydrogen is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the newly added limitations including binary compound of Carbon and Hydrogen in Rho, Song and He combination as taught by Lee in order to protect the sidewall spacer and in order to be able to have uniform coating to the sidewall spacer.
Regarding Claim 13, in Rho, in paragraph 0036, etch process is performed without using an ammonium plasma.  
Regarding Claim 14, in Rho, in Fig. 2, removing a first portion of the protection coating layer 155/160/165 to expose a dielectric layer 125 surrounding the bottom electrode 130 and to expose a hard mask above the top electrode, wherein a second portion of the protection coating layer remains on the outer sidewall of the phase change element during removing the first portion of the protection coating layer.  
Regarding Claim 15, in Rho, in Figs. 3-5 after removing the first portion of the protection coating layer, forming a second sidewall spacer over the exposed dielectric layer; and forming a conductive via through the second sidewall spacer and over the top electrode.  
Regarding Claim 21, Rho teaches everything but fails to disclose the required contact limitation amended on 12/28/2020. However, Song discloses semiconductor structures where in Figs. 2B and 2C and in paragraphs 0043 and 0044, the required contact (element 225 contacting the chalcogenide layer 270) is disclosed
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required contact amended limitations in Rho as disclosed by Song in order to protect the phase changing portion during plasma/etching processing steps. 
Rho and Song combination fails to disclose the required limitation where (protection layer) including a carbon-hydrogen compound. However, He et al. discloses a phase change semiconductor device where in Fig. 5E, paragraphs 0060, 0061, 0116, 0119, 0120, 0122, 0123 and 0130, the required protection layer of carbon-hydrogen compound (element 220) is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required hydrogen carbon compound (protection layer) in Rho and Song combination as taught by He et al. in order to protect the sidewalls of the phase change semiconductor device. 
Regarding Claim 22, Song discloses semiconductor structures where in Figs. 2B and 2C and in paragraphs 0043 and 0044, the required nitrogen free (i.e. alucone/aluminum oxide
Regarding Claim 23, in paragraphs 0116, 0119, 0120, 0122, 0123 and 0130 of He et al., binary carbon hydrogen compound is disclosed.
Regarding Claim 24, in He et al. moisture barrier layer or hardmask layer (which are formed over the phase change device) can be considered a silicon nitride spacer. Please see paragraphs 0055, 0068, 0105, 0108 and 0132 of He et al. 
Regarding Claim 26, in Figs. 2B and 2C and paragraphs 0043 and 0044 of Song et al., an interface between the nitrogen-free protection layer 225 and the phase change element 270 has a lower portion and an upper portion steeper than the lower portion.
Regarding Claim 27, in Figs. 2A, 2B, 3N and paragraph 0035 of Lee et al, the binary compound of carbon and hydrogen has a higher adhesion with the nitrogen-containing sidewall spacer layer than a ternary carbon-hydrogen compound.  
Regarding Claim 28, in Figs. 2A, 2B, 3N and paragraph 0035 of Lee et al, the binary carbon-hydrogen compound is a CHx binary compound, wherein x is between 2 and 4.  
Regarding Claim 29, in Figs. 2A, 2B, 3N and paragraph 0035 of Lee et al, the protection coating layer forms a non-linear interface with the phase change element, and the non-linear interface has more than one slope change.  
Regarding Claim 30, in Figs. 2A, 2B, 3N and paragraph 0035 of Lee et al, the carbon-hydrogen compound layer forms a curved interface with the phase change element. 6  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        11/26/2021